Citation Nr: 0630089	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-33 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
April 1976.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied service connection for a left knee disability 
and continued the 20 percent evaluation for the veteran's 
service-connected right shoulder dislocation.  The RO issued 
a notice of the decision in September 2001, and the veteran 
timely filed a Notice of Disagreement (NOD) in April 2002.  
Subsequently, in August 2002 the RO provided a Statement of 
the Case (SOC).  Also in August 2002, the veteran elected to 
pursue the traditional appeals process, but thereafter 
withdrew that request, and instead, indicated his desire to 
pursue post-decision review before a Decision Review Officer 
(DRO).  The RO never provided a DRO hearing, and in April 
2004, the veteran submitted a correspondence inquiring about 
the status of his knee disability claim and his DRO hearing.  
In response, RO issued a Supplemental Statement of the Case 
(SSOC) in August 2004, which continued to deny service 
connection for his left knee disability and continued the 20 
percent rating for the veteran's service-connected right 
shoulder disability.  This SSOC further advised the veteran 
that he had to submit a substantive appeal within 60 days in 
order to continue the appellate process and informed him that 
the RO would schedule a DRO hearing.   Thereafter, in 
September 2004, the veteran timely filed a substantive 
appeal, raising only the issue of entitlement to service 
connection for a left knee disability.  The RO issued 
additional SSOCs in November 2005 and December 2005 
addressing only this issue.

The veteran requested a Video Conference hearing on this 
matter, which was held in August 2006, where the veteran 
presented as a witness.




FINDINGS OF FACT

The veteran's arthritis and medial and lateral meniscus 
tears of the left knee are causally linked to in-service 
trauma. 


CONCLUSION OF LAW

Service connection for a left knee disability, to include 
post-traumatic arthritis and residuals of medial and lateral 
meniscectomies is warranted.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) of 2000

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.  

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for a 
left knee disability is warranted, and therefore, a further 
discussion of the VCAA duties is unnecessary at this time.  
It should be noted, however, that prior to its determination 
of a proper disability rating and effective date for the 
veteran's service-connected disability, the RO should cure 
any potential defects in notice, as would be demonstrated by 
a failure to notify the veteran of all five elements of a 
service connection claim (to include the type of evidence 
necessary to establish a disability rating and the effective 
date for the claimed disability), or assistance provided by 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004) (holding that proper VCAA notice must "precede an 
initial unfavorable [RO] decision"); see also Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006) (holding that 
the VCAA notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability).


II. Law & Regulations 
a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  




III. Analysis
The Board determines that the evidence supports the veteran's 
claim, as he currently has a left knee disability, his SMRs 
reveal that he was a paratrooper who sustained a jump injury 
in November 1974, and competent medical opinions expressly 
links the veteran's current arthritis and meniscus tears to 
the in-service trauma.

a. Factual Background

Service Medical Records (SMRs)
The veteran's August 1973 Report of Medical Examination 
contains a normal clinical evaluation of his lower 
extremities.  In the companion Report of Medical History, the 
veteran did not indicate a left knee disability, and he 
conveyed that he was in good health.     

November 1974 Chronological Records of Medical Care from 
Womack Army Hospital document a shoulder and leg injury 
sustained by the veteran during a parachute jump.  In one 
such record, the examiner noted a contusion about the 
veteran's left ankle.

The veteran's March 1976 Report of Medical Examination 
reveals a normal clinical evaluation, to include a normal 
assessment of his lower extremities.  In the accompanying 
Report of Medical History, the veteran indicated that he did 
not have a "trick" or locked knee, but that he did not know 
whether he had swollen or painful joints, or a bone or joint 
deformity.  

The veteran's DD-214 Form indicates that he received a 
parachutist badge.

No other SMRs of record contain any information regarding a 
left knee disability or injury.





Post-Service Medical Records
1995 & 1996 VA MEDICAL REPORTS
A November 1995 VA medical report notes the veteran's 
complaints of left knee pain and provides the examiner's 
impression that the veteran had arthritis of the left knee.

In February 1996 the veteran submitted to a VA examination by 
Dr. C.W.  In his report, Dr. C.W. indicated that the veteran 
had a history of traumatic tendonitis of the left knee as a 
result of repeat parachute jumps during active service.  

On physical examination, Dr. C.W. observed some tenderness to 
the left knee on palpitation, but stated that the veteran 
could achieve fill extension to 180 degrees and flexion to 10 
degrees.  In conclusion, Dr. C.W. found that the veteran had 
a history of service-related traumatic tendonitis of the 
knees, with the left being most symptomatic.  

VA MEDICAL REPORT BY DR. S.L.H.
In February 2001, Dr. S.L.H. noted the veteran's belief that 
he injured his left knee during service.  The veteran 
complained of pain and some swelling and tingling.  

An X-ray of the knee revealed no obvious joint space 
narrowing or fracture, and Dr. S.L.H. observed mild 
patellofemoral degenerative change without joint space 
effusion.  No other degenerative abnormality was seen.

VA MEDICAL REPORT BY DR. R.F.
In his February 2001 medical report, Dr. R.F. discussed the 
veteran's military history as a paratrooper as well as the 
injury the veteran sustained during a jump, where he hurt his 
right shoulder and left knee.  He noted that the veteran had 
lodged complaints about his left knee pain for many years.

In a physical examination of the left knee, Dr. R.F. observed 
that the knee was nontender and displayed no erythema, edema 
or increased warmth.  This knee was stable to manipulation, 
but the veteran had mild pain with voluntary flexion and 
internal rotation.  The veteran could complete the range of 
motion tests.  

Based on this exam and X-ray reports, Dr. R.F. diagnosed the 
veteran with mild patello-femoral degenerative joint disease 
(DJD) of the left knee.  He expressed that this disability 
"is likely secondary to parachute accident as patient 
reports and/or trauma from heavy use during patient's 
military [s]ervice."    

OTHER VA MEDICAL REPORTS
In an April 2001 report by Dr. J.R., he conveyed that the 
veteran, a paratrooper with 50 jumps during service, 
complained of chronic left knee pain.  Dr. J.R. assessed the 
veteran as having DJD, with a possible ligament tear.  He 
ordered the veteran to undergo an MRI and participate in RMS.

A note, dated June 2001, indicates that the veteran placed a 
phone call to the VA medical center with complaints of left 
knee pain.  The veteran stated that he had had a chronic knee 
disability, to include DJD, for 10 years or more.  

Another September 2001 VA report also indicates the veteran's 
complaint of left knee pain for 10 years, and Dr. C.B., after 
a physical examination, diagnosed the veteran with early DJD 
of the left knee.

VA MEDICAL REPORTS & STATEMENT BY DR. R.M.W.
In a March 2002 VA medical report, the examiner, Dr. R.M.W., 
recorded the veteran's complaint of left knee pain and noted 
a history of service-related trauma.  A physical exam 
revealed a limitation of motion on extension of the knee, and 
Dr. R.M.W. assessed the veteran as having DJD of the left 
knee due to traumatic injury.  

Subsequent medical reports by Dr. R.M.W., spanning July 2002 
to July 2004, contain similar complaints and findings.  In a 
July 2004 report, he noted that the veteran wore a knee brace 
and took pain medication to alleviate symptoms.   

In April 2002, the RO received a statement from Dr. R.M.W., 
which confirmed the veteran's left knee DJD diagnosis and 
further asserted that the veteran's "joint problems are a 
delayed reaction to traumatic injuries suffered as a 
paratrooper from 1973-1976." 

VA MEDICAL REPORT BY DR. E.B.S.
In an August 2002 VA note by Dr. E.B.S., he conveyed that 
radiologic tests revealed that the veteran did not have any 
obvious joint space narrowing or fracture in the left knee, 
although mild patellofemoral degenerative change was seen 
without joint space effusion.  These tests disclosed no other 
degenerative abnormalities.

On physical examination, Dr. E.B.S. discovered that the 
veteran exhibited a full range of motion in the left knee, 
with mild patella grinding and mild atrophy of the left 
quadriceps.  The assessment was left knee anterior pain with 
possible early chondromalacia patellae (CMP).       

VA MEDICAL REPORT BY DR. S.S.
In a February 2003 follow-up consult, Dr. S.S. referred to 
Dr. E.B.S.'s diagnosis, and discussed that the veteran's knee 
films showed mild patellofemoral DJD.  Dr. S.S. further 
transcribed the veteran's representation that his paratrooper 
duties in the miliary likely wore down his knee.

A physical examination of the left knee, like that conducted 
by Dr. E.B.S., revealed a full range of motion, with mild 
patellar grinding and mid-quad atrophy.  The veteran 
displayed good stability and a McMurray test was negative.  
Dr. S.S., like Dr. R.M.W., assessed the veteran as having 
left knee patella femoral DJD.    

PRIVATE MEDICAL REPORTS 
A June 2004 private medical record by Dr. C.H.S. indicates 
that the veteran complained of chronic left knee pain as a 
result of an injury.  After a physical examination, which 
included an MRI, Dr. C.H.S. determined that the veteran had a 
large vertical tear involving the posterior horn and body of 
the medial meniscus, as well as osteroarthritis involving the 
medial compartment of the knee, including absence of 
articular cartilage, narrowing of the joint space and 
osteophyte formation.  

Also in June 2004, the veteran received a private medical 
examination by Dr. S.E.R.  In his report, Dr. S.E.R. found a 
narrowing of the patellofemoral joint space and medial 
compartment of the knee joint space with marginal osteophyte 
formation.  He also observed the presence of the vacuum 
phenomenon in the medial compartment of the knee joint space.  
He saw no fracture, dislocation, lytic destruction, effusion, 
swelling of surrounding soft tissue or other acute changes.  
Accordingly, Dr. S.E.R. determined that the veteran had 
osteoarthritis, particularly severe in the medial compartment 
of the knee joint space, with secondary mild genu varum.  Two 
August 2004 VA medical reports confirmed this diagnosis.           

A June 2005 private medical report reveals that the veteran 
underwent left knee surgery, specifically, arthroscopy with a 
partial medial and lateral meniscal meniscectomies and 
debrigement of the medial femoral condyle.  

VETERAN'S CORRESPONDENCE & AUGUST 2006 VIDEO CONFERENCE 
HEARING
In a February 2001 correspondence, the veteran recounted how, 
during one of his exercise jumps in 1975, he had landed 
sideways on his knees, causing injury to his right shoulder 
and left knee.  

In the August 2006 Video Conference hearing, the veteran 
similarly testified that during training jumps, he fell on 
his left knee, twisting it.  Hearing Transcript at 4.  He 
also explained that after this incident, he went to the 
hospital at Womack, Fort Bragg in North Carolina, where 
physicians informed him that he has sprained his knee.  
Hearing Transcript at 5.  The veteran further indicated that 
he received pain medication for the knee, that physicians 
"strip tied it," and that he was placed on limited duty 
during this time.  Hearing Transcript at 6, 9.  He stated 
that the knee displayed swelling for which he received ice 
packs and that he received intermittent treatment for the 
knee throughout his active service.  Hearing Transcript at 6, 
10.  

In addition, the veteran testified that he received treatment 
for his left knee a few years following his 1976 discharge 
from service, in 1978 and 1980.  Hearing Transcript at 6.  He 
stated that Dr. R.M.W., who has treated the veteran for 
approximately 13 to 20 years, determined that his active 
service caused this knee disability.  Hearing Transcript at 
7.  The veteran also testified that he had engaged in 
approximately 48 paratrooper jumps during service.  Hearing 
Transcript at 8.        

b. Discussion
The Board determines that the veteran has satisfied all 3 
elements of the service connection test.  Coburn, 19 Vet. 
App. at 431; accord Disabled Am. Veterans, 419 F.3d at 1318.  
First, the evidence of record demonstrates that the veteran 
currently has a left knee disability: The most recent private 
and VA medical examinations of record, conducted in June and 
August 2004, confirm as much with the diagnosis of 
osteoarthritis of the left knee.  The veteran therefore, has 
satisfied the first prong of the service-connection test.  
See Coburn, supra, accord Disabled Am. Veterans, supra.

With respect to the second, "incurrence in or aggravated 
by" element, the Board determines that the SMRs of record, 
as well as the nature of the veteran's active service and his 
consistent and credible testimony, preponderate in favor of a 
determination that the veteran incurred a left knee 
disability during service.  November 1974 SMRs from Womack 
Army Hospital document the treatment he received for a 
shoulder and left leg injury resulting from a parachute jump, 
and the veteran's DD-214 Form, which reveals the veteran's 
receipt of a parachuting badge, verifies his in-service 
parachute jumping.  Additionally, as memorialized in medical 
records and his Video Conference testimony, the veteran has, 
over years, offered a consistent account of his in-service 
jumping injury, which his SMRs confirmed.  The Board also 
parenthetically comments that due to the nature of parachute 
jumping, a knee injury would not be inconsistent with such an 
activity.  Accordingly, in light of the favorable evidence of 
record, the Board determines that the veteran has satisfied 
this prong of the service connection test.  See Coburn, 19 
Vet. App. at 431, accord Disabled Am. Veterans, 419 F.3d at 
1318.

Turning to the third and final "nexus" prong of the service 
connection test, the Board observes that the only medical 
opinions directly addressing this issue support the veteran's 
claim.  Specifically, Dr. R.F., in his February 2001 report, 
expressly determined that the veteran's left knee disability 
was "likely secondary to parachute accident . . . and/or 
trauma from heavy use during [the veteran's] military 
[s]ervice."  Dr. R.M.W., in his April 2002 statement, 
offered a similar supportive finding, as did Dr. C.W. in his 
February 1996 report.  The Board comments that no other 
medical opinions of record refute these determinations or 
offer alternative explanations of the cause of the veteran's 
left knee disability.  Accordingly, because the only medical 
opinions of record directly addressing the nexus element 
support the veteran's claim, the Board finds that the veteran 
has satisfied this prong of the test, and therefore direct 
service connection is warranted.  See Coburn, 19 Vet. App. at 
431, accord Disabled Am. Veterans, 419 F.3d at 1318.


ORDER

Service connection for a left knee disability, to include 
post-traumatic arthritis and residuals of medial and lateral 
meniscectomies.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


